DISMISS; Opinion Filed July 30, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00180-CV

                                KEVIN SMITH, Appellant
                                         V.
                               KENISHA TURNER, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-06724

                            MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                  Opinion by Justice Stoddart
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated February 12, 2015, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated February 12,

2015, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated April 16, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written verification that he had been
found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, filed the docketing statement, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




                                                       /Craig Stoddart/
                                                       CRAIG STODDART
                                                       JUSTICE

150180F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KEVIN SMITH, Appellant                                On Appeal from the 330th Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00180-CV         V.                         Trial Court Cause No. 13-06724.
                                                      Opinion delivered by Justice Stoddart. Chief
KENISHA TURNER, Appellee                              Justice Wright and Justice Brown
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee KENISHA TURNER recover her costs of this appeal from
appellant KEVIN SMITH.


Judgment entered this 30th day of July, 2015.




                                                –3–